Title: To George Washington from Henry Knox, 28 July 1788
From: Knox, Henry
To: Washington, George



My dear Sir
New York 28 July 1788

It is with the most sincere satisfaction that I congratulate you on the unconditiona⟨l⟩ adoption of the constitution by the Convention of this state. The particulars of this important event are contained in this days paper herein enclosed.
Messrs Jay Hamilton and the rest of the federalists have derived great honor from their temperate and wise conduct during the tedious debates on this subject—nor ought those Gentlemen who were opposed to the constitution in the first instance, but afterwards voted for its adoption be deprived of their due share of praise for their candor and wisdom in assuming different conduct when it became apparent that a perseverance in opposition would most probably terminate in Civil War, for such and nothing short of it were the prospects.
We have now thank Heaven eleven states which have adopted the system—Conduct and wisdom almost superior to the lot of humanity will be required in the first outset of the New Constitution.
Congress will soon publish an ordinance for the necessary elections and organization—The times of election and period of organization will not be difficult to be determind But the place where they shall assemble will be warmly contested[.] The two places generally thought on are Philadelphia and New York—at present it is difficult to say in favor of which it will be determined—a few days will more explain the matter.
I shall set out in a few days for the Province of main to be absent six weeks or two months On my return I shall do myself the pleasure of addressing you—I have hitherto refrained from acknowledg the receipt of yr Kind favor of the 17th of June, as

the affairs in this Convention were so gloomily circumstanced but it is now dissipated—Governor Clinton has most perseveringly opposed the constitution, and from being in the majority during Almost the whole time he has found himself so much deserted as to be in the minority A precise history of his conduct is difficult to be written and must be left to time to explain.
Mrs Knox and her little family are well. She unites with me in presenting our affectionate respect to you and Mr⟨s⟩ Washington. I am my dear Sir Your sincere friend & humble Servant

H. Knox

